DETAILED ACTION
In Applicant’s Response filed 4/27/2021, Applicant amended claims 1, 4 and 6-8; amended the specification; and submitted replacement drawing sheets. Claims 2-3, 5 and 9 have been cancelled. Currently, claims 1, 4 and 6-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheets filed 4/27/2021 have not been entered because new matter has been added.
The amendment to the drawings filed 4/27/2021 are objected to under 35 U.S.C. 132(a) because the amendments introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: figure 6 is a completely different figure and shows an entirely different view of the device - it illustrates features/elements which were not previously shown in figure 6 and that are not described in the original written disclosure such as a different location for an inlet (i.e. the inlet shown in the previously filed fig 6 was not shown in a position adjacent to the locking member and there is no disclosure in the specification of this configuration) and a differently structured infusion assembly; figure 8 is a new figure which illustrates features/elements which were not 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral “8” in figures 6 and 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The disclosure is objected to because of the following informalities requiring appropriate correction:
On page 3 line 1: “available in market” should be “available on the market”.
On page 4 line 4: “cast” should be “casts” (two recitations).
On page 4 line 5: “where casts is to be replaced” should be “where casts are to be replaced”.
On page 4, paragraph 11, line 4: “improve end result of cast” should be “improve the end result of the cast”.
On page 5 lines 4-5: “water and so patient can take a bath or the wash cast” should be amended to recite “water and so the
On page 6 line 4: “hot water bath, worker exposed to high temperature” should be “hot water baths, or for workers exposed to high temperatures”.
On page 12, paragraph [54], line 1: “the flexible cast member (1) with a cavity” should be “the flexible cast member (1)  has a cavity”.
On page 12, paragraph [54], lines 3-4: “infused has infusion material” should be “infused with infusion material”.
There is no brief description of new figure 8 (or any description of this figure at all).
The reference numeral “5” has been used to identify both the cavity and inlet (see i.e. paragraph [54]).
Reference numeral “8” which has been added to the drawings is not provided in the specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
There is no disclosure in the specification of applying external UV light or natural light “at room temperature”; of thermal curing “at room temperature” or of “chemical reaction curing” as recited in claim 7. Various techniques, including thermal curing, are disclosed on page 14 paragraph 60, but there is no disclosure of performing thermal curing “at room temperature” or of using a “chemical reaction curing” technique.

4/27/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: disclosure of curing “without any heat supply at room temperature” as described in paragraph [55] of the amended specification. The original claims recite that the infusion material is cured by means of an external light or by room temperature thermal curing (claim 7 in the international application for this national stage application) but there is no disclosure of curing “without any heat supply”. Therefore, this amendment constitutes new matter. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1, 4 and 6-8 are objected to because of the following informalities requiring appropriate correction:
Claim 1 should be amended as follows for improved clarity and readability:
1. An improved breathable orthopedic cast device comprising:
a cast member of a single layer cavity sheet structure of small and inflated hollow tubes interlinked with each other to form a mesh structure; and
injected with  at least one infusion material in  said hollow tubes ;
wherein  said cast member is formed of flexible material consisting of silicone rubber, latex rubber, synthetic rubber or any combination thereof;
 wherein said cast member is configured to be rolled down initially and then  rolled  onto a  selected limb during use;
 wherein said cast  member is a flat unfolded geometry having a preshaped hollow tubular network constituting  said mesh structure to conform to a portion of a body; and
further comprising at least one locking member provided on at least  one periphery surface of said  cast member, to provide means for attachment and removal of said cast member;
 wherein said at least one locking member is a hook and loop or snap fit attachment member adapted to secure said at least one periphery surface to a second end when said cast member is applied to the portion of the body, and provides adjustment in said cast member to conform to the portion of the body.

In claim 4 line 2: “is having” should be amended to recite “has”.
In claim 4 line 3, “member” should be removed.
In claim 4 lines 4-5: “said” and “member” should be removed to thereby recite “the body”.
In claim 6 line 2: “said infusion material” should be “said at least one infusion material”.
In claim 7, lines 3-4 should be amended to recite: “ a time of at least 10 minutes…”.
In claim 7 lines 5-6: “the infusion material” should be “said at least one infusion material”.
Claim 8 should be amended as follows for improved clarity and readability:
8. The improved breathable orthopedic cast device of claim 1, wherein said cast member is configured to be adjusted according to  a contour of a limb of a patient during hardening or curing of said cast member , due to an elasticity and flexibility of silicon rubber used for  said cast member and non-rigid locking provided by said hook and loop or snap fit attachment member used as a locking member for said cast member. 

Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no support for the following limitations in the claims:
Application of external UV light or natural light “at room temperature”; Thermal curing “at room temperature” or “chemical reaction curing” as recited in claim 7. 

35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of fastener and, accordingly, the 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for claiming both an apparatus and the method steps of using the apparatus. 
Under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph. 
device” but the body of the claim is drawn to method steps of using the device (i.e. in claim 7 the body of the claim is directed to a method of hardening/curing). This creates ambiguity with respect to which statutory class of invention is being claimed. Thus, for at least this reason, claim 7 is rendered indefinite. For purposes of examination, the Office has treated claims 7 as being a “product claim” but revision is nevertheless required in order to clarify which statutory class of invention that Applicant intended to claim.
Claim 8 contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of fastener and, accordingly, the identification/description is indefinite. It is suggested that this limitation be amended to remove the term VELCRO and instead recite “hook and loop fastener” as noted in the claim objections above.
Claims 4 and 6 each depend from claim 1 and, therefore, contain the same deficiencies as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyden, Jr. et al (US 3990437) in view of Rind (US 4483332) and further in view of Joseph (US 2008/0319362).
With respect to claim 1, Boyden discloses an improved breathable orthopedic cast device (improved orthopedic cast which permits improved air circulation and breathing of the cast – col 2 lines 25-28) comprising:
a cast member (fabric which can be formed into a wearable article such as a sleeve 30 which includes tubular elements 10 filled with a core material 13 that is polymerized to form a rigid cast wherein the sleeve 30 conforms to the shape of the hand/wrist; col 3 line 62-col 4 line 11; col 4 lines 27-46) of a single layer cavity sheet structure (as shown in fig 5 the sleeve 30 is a single layer of fabric; the fabric is interpreted as being a “cavity sheet structure” because the sheet of fabric is formed into a tube providing a cavity at the center as shown in fig 5) of small and inflated hollow tubes interlinked with each other to form a mesh structure (the fabric of sleeve 30 is formed by interlacing a plurality of tubular elements 10 such as by knitting or weaving – col 3 lines 64-66, col 4 lines 27-33; a “mesh” is commonly defined as being an “interlaced structure” (see definition from Oxford Languages provided by Google) and thus the interlacing by knitting/weaving is interpreted as forming a mesh fabric; the tubules 10 have an outer sheath 11 and inner lumen/core 12 that is filled with a polymerizable material 13 and thus the tubules 10 are interpreted as each being hollow (i.e. in the inner lumen/core 12; the 
an infusion material in said hollow tubes (the tubules 10 are comprised of an outer sheath/wall 11 and a lumen/core 12 that is filled with a polymerizable material 13 that is adapted to be transformed by polymerization into a rigid core 14 when exposed to UV light - col 3 lines 39-47; filling the core 12 of the tubules 10 with polymerizable material 13 is interpreted as infusing the material 13 into the tubules 10); 
wherein the cast member is formed of flexible material (the fabric forming sleeve 30 has elastic properties provided by the interlacing and/or from the elastic properties of the tubules 10 which are comprised of a flexible, pliable or elastic outer sheath/wall section 11 - col 3 lines 39-41; col 3 lines 64-68; col 3 line 68-col 4 line 6; col 4 lines 29-36) consisting of silicone rubber (the flexible tubular members are formed of Silastic plastic material which is a silicone rubber – col 6 lines 45-51; Dow defines its Silastic™ material as a “silicone rubber” – see Dow Silastic PDF), 
wherein said cast member has a preshaped hollow tubular network constituting a mesh (as described above; the hollow tubular structure is interpreted as being “preshaped” because the tubules 10 are formed prior to use on a patient’s limb) to conform to a portion of the body 
Boyden also discloses that the fabric formed of tubules can be in the form of a sleeve or formed as an elongated strip (col 3 lines 64-68) and that the fabric is unfolded to be exposed to uv light (col 5 lines 14-16) but does not, however, explicitly disclose that said customizable cast member is a flat, unfolded geometry.
Rind, however, teaches an improved breathable orthopedic cast device (construction and method for forming an orthopedic cast – abstract; network 10 has holes 11 between the horizontal and vertical tubes and it is inherent that the holes 11 permit air passage there through which thereby inherently improves breathability) comprising: a customizable cast member of a single layer cavity structure of hollow tubes interlinked with each other to form a mesh structure (construction for forming a cast which comprises a network 10 of tubing 20 and 21 interlinked to form a net-like configuration – col 3 lines 57-64; the structure is “customizable” because before hardening, the network is wrapped around the portion of the body and retained in place while allowed to harden – thus the network inherently is configured to be customized to fit the individual contours of a patient’s body); wherein the cast member comes in varied sizes (the net-like configuration with holes 11 between horizontal and vertical tubes permits stretching in the horizontal and vertical directions as well as along the diagonals wherein said customizable cast member is a flat unfolded geometry (as shown in figures 1, 1a and 2) and wherein prior to hardening of the resin material filling the tubing, the cast member is wrapped around a portion of the body to be immobilized and retained in place by suitable means (col 4 lines 13-30). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the cast device of Boyden having a flat, unfolded geometry, as taught by Rind, in order to provide easier storage of the article prior to use and, furthermore, in order to provide easier application of the device by permitting wrapping of the device about a limb or area on the body to be immobilized instead of having to slide a tubular sleeve over the body. 
Boyden also does not disclose that the device is injected with at least one infusion material in the hollow tubes.
The claimed phrase “injected with at least one infusion material” is being treated as a product by process limitation; that is, that the cast device was made by injecting infusion material into the hollow tubes of the cast member, as explained in the instant application. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Rind, however, further teaches that the cast member includes an inlet to receive at least one infusion material (fluid inlet with inlet valve means 30 provides fluid communication injected into the tubing through the inlet (abstract). 
Therefore, even if injecting the infusion material into the hollow tubes results in different structural characteristics of the end product as compared to other methods of providing infusion material into the tubes, it still would have been prima facie obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have injected the infusion material into the hollow tubes of the device of Boyden in view of Rind since Rind teaches that injecting such a material into tubing in a cast member is recognized as a useful technique for providing such material in the tubing. Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have injected at least one infusion material into the hollow tubes as taught by Rind in order to provide control over the process of filling the tubular structure by providing a means to control the timing of injection of the hardenable substance into the tubes (i.e. the structure will not be pre-filled prior to use and the doctor can decide when to inject the hardenable substance into the tubes) and a means to control the amount of hardenable substance that is injected into the tubes for customization of the rigidity of the structure.
Boyden in view of Rind does not, however, disclose at least one locking member provided on at least one periphery surface of said customizable cast member to provide a means for attachment and removal of said cast member, wherein said at least one locking member is a Velcro member adapted to secure said at least one periphery surface to a second end when said cast member is applied to a portion of the body and provides adjustment in said cast member to conform to the portion of the body.

 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added at least one locking member provided on at least one periphery surface of said customizable cast member to provide a means for attachment and removal of said cast member, wherein said at least one locking member is a Velcro member adapted to secure said at least one periphery surface to a second end when said cast member is applied to a portion of the body and provides adjustment in said cast member to conform to the portion of the body, as taught by Joseph, in order to allow the cast to be loosened or tightened to a variable degree in order to allow circumferential compression of the injury to be controlled to allow for increase or decrease of swelling that often occurs with injury (Joseph para [0042]).
Boyden in view of Rind and further in view of Joseph does not, however, explicitly disclose that the cast member is rolled down initially and then rolled onto a selected limb while a patient is wearing the member on the limb. With regard to this statement of intended use, however, the claimed use does not impose any structural limitations on the claims distinguishable over the device of Boyden in view of Rind and further in view of Joseph which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 
	With respect to claim 4, Boyden in view of Rind and further in view of Joseph discloses the cast device substantially as claimed (see rejection of claim 1) and Boyden also discloses that said customizable cast member (fabric forming sleeve 30) has a shape configured for corresponding to contours of the portion of the body member (col 3 lines 62 – col 4 lines 11) and wherein the device is a glove wearable over the portion of the body member (the fabric can be formed into a sleeve or into a glove – col 3 lines 66-67).
With respect to claim 6, Boyden in view of Rind and further in view of Joseph discloses the cast device substantially as claimed (see rejection of claim 1) but Boyden does not explicitly disclose that said infusion material is selected from a group consisting of polyepoxide material that includes epoxy resins, acrylate fillers and activators, polymer, or any combination thereof. Rind, however, teaches use of such an infusion material because Rind teaches use of a flowable fluid such as a resinous material or epoxy which hardens (col 1 lines 38-42; epoxy resin is a polyepoxide). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used an epoxy as taught by Rind as the infusion 
With respect to claim 7, Boyden in view of Rind and further in view of Joseph discloses the cast device substantially as claimed (see rejection of claim 6) and Boyden also discloses application of external UV light for hardening or curing of the at least one infusion material (the tubules 10 are comprised of an outer sheath/wall 11 and a lumen/core 12 that is filled with a polymerizable material 13 that is adapted to be transformed by polymerization into a rigid core 14 when exposed to UV light - col 3 lines 39-47). Boyden also discloses curing to cause the material to become rigid involves exposing the tubular elements filled with polymerizable material to UV light for ten minutes (col 7 lines 7-48).
Boyden does not, however, disclose that hardening by application of external UV light is used, specifically, for curing of an epoxy resin or that said curing is carried out at room temperature, however, it is known in the art that epoxy resins can be cured by such methods (see epoxy.PDF – lines 6 and 7). Thus, the UV light curing method disclosed in Boyden is interpreted as being applicable to the epoxy which is used as the infusion material in the device of Boyden in view of Rind (as required by claim 6) and that such curing takes place at room temperature.
With respect to claim 8, Boyden in view of Rind and further in view of Joseph discloses the cast device substantially as claimed (see rejection of claim 1) and Boyden also discloses that 
Boyden does not, however, disclose non-rigid locking provided by a velcro member that is used as a locking member for said cast member.
Joseph, however, teaches an analogous cast device which can be loosened or tightened to a variable degree (i.e. the locking is adjustable and thus non-rigid) in order to allow circumferential compression of the injury to be controlled to allow for increase or decrease of swelling that often occurs with injury, wherein a hook and loop closure system is used to 
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a Velcro member, as taught by Joseph, to the device of Boyden in view of Rind and further in view of Joseph in order to allow the cast to be loosened or tightened to a variable degree in order to allow circumferential compression of the injury to be controlled to allow for increase or decrease of swelling that often occurs with injury (Joseph para [0042]).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 4/27/2021 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s replacement drawings have been considered but not entered because they include new matter as discussed above. However, the amendments to the claims to remove limitations drawn to an “inlet” have obviated the basis for the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments.
	 Regarding the objections to the specification, Applicant’s amendments and arguments have been fully considered and are sufficient to overcome many of the objections (which have been withdrawn), while objections which have not been addressed have been maintained and new objections have been given as necessitated by Applicant’s amendments.
		

Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections (which have been withdrawn) while new objections have been given as necessitated by Applicant’s amendments.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections (which have been withdrawn) while rejections which have not been addressed have been maintained and new rejections have been given as necessitated by Applicant’s amendments.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-24 of the Response have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on pages 9-10 that the claimed invention differs from the prior art of record because Boyden discloses use of fabric while “the claimed invention discloses use of silicon rubber, latex rubber, synthetic rubber or any other combinations thereof for fabrication of the cast which is not in any aspect related to use of fabric”. The Office is not persuaded by these arguments, however, because the Boyden device is a cast (abstract) and the fabric used in Boyden for forming the cast includes tubular members that are flexible and formed of Silastic plastic which is a silicone rubber (Boyden col 6 lines 45-51; see rejection of claim 1 above) which is not unlike the claimed cast which comprises small hollow tubes and is formed from a flexible rubber material.
	The Office has also noted Applicant’s arguments on page 10 that the claimed invention differs from the prior art of record because the claimed invention does not use knitting or weaving techniques but, instead, is a preshaped structure that does not require any further 
	The Office has also noted Applicant’s arguments on page 10 that “the tubular elements as disclosed by Boyden is specifically a circular shape tube formed in a straight orientation having diameter of 0.0022 to 0.03 inches…. while in claimed invention non-circular geometry is use in a criss-cross orientation; which is different even from the Rind’s point of view which discloses “net-like appearance”…”. The Office is not persuaded by these arguments, however, because the claims do not include any limitations which define a specific geometry or diameter of the tubes. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Office has also noted Applicant’s arguments on page 10 that the claimed “single layer cavity sheet of hollow tubular network…can not be interpreted as interlacing by knitting/weaving”. The Office is not persuaded by this argument, however, because amending the claim to recite “a single layer cavity sheet structure of small and inflated hollow tubes interlinked with each other to form a mesh structure” does not further define the structure or 
	The Office has also noted Applicant’s arguments on pages 10-11 of the Response wherein Applicant has argued that Boyden does not disclose use of epoxy resin as a polymerizing material. The Office is not persuaded by these arguments, however, because this feature is taught by Rind (see rejection of claim 6) and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Office has also noted Applicant’s argument on page 11 that the use of UV light in Boyden differs from the use recited in the present claims because Boyden does not disclose use of UV light at room temperature for only 10-20 minutes. The Office respectfully disagrees as Boyden discloses this limitation as discussed in the rejection of claim 7 provided above.
	The Office has also noted Applicant’s arguments on page 11 regarding the fabric in Boyden as compared to the silicone rubber used in the claimed invention but, as discussed above, the Office is not persuaded by these arguments because the Boyden device is a cast (abstract) and the fabric used in Boyden for forming the cast includes tubular members that are flexible and formed of Silastic plastic which is a silicone rubber (Boyden col 6 lines 45-51; see rejection of claim 1 above) which is not unlike the claimed cast which comprises small hollow tubes and is formed from a flexible rubber material.
	The Office has also noted Applicant’s arguments on page 11 that the Silastic plastic disclosed in Boyden differs from the silicone rubber used in the claimed invention because it 
	The Office has also noted Applicant’s arguments on page 12 that the claimed invention differs from the prior art because the claimed invention “requires only epoxy resin as in infusion material for polymerization” whereas the polymerizable liquid in Boyden requires additional elements. The Office is not persuaded by these arguments, however, because this feature is taught by Rind (see rejection of claim 6) and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Office has also noted Applicant’s arguments on page 12 regarding the claimed locking member. These arguments are rendered moot, however, in view of the new grounds of rejection presented above in view of Joseph which were necessitated by Applicant’s amendments to the claims to define the locking member as being Velcro or snap fit.
	The Office has also noted Applicant’s arguments on page 12 related to the fabric used in Boyden, but for at least the same reasons as provided above in response to similar arguments related to the fabric material, the Office is not persuaded by these arguments and maintains that the fabric material used to form the cast in Boyden is not unlike the claimed cast member.

	The Office has also noted Applicant’s arguments on page 12 regarding the claimed locking means but as discussed above, these arguments are rendered moot. 
	The Office has also noted Applicant’s arguments on page 12 regarding an “objection for use of profile or shape which shows likeliness of contour”. It is unclear, however, what this argument is in reference to because the Office has not made any “objection” related to a “use of profile or shape”. Thus, for at least this reason, this argument is ineffective to overcome the rejections of record.
	The Office has also noted Applicant’s arguments on page 13 regarding the claimed Velcro or snap fit locking means, but as discussed above, these arguments are rendered moot. 
	The Office has also noted Applicant’s arguments on page 13 wherein Applicant argues that the device of Rind differs from the claimed invention because in the claimed invention, silicone is used, no valves are required, no sponge or soft material is required and no additional padding or sheets are incorporated. The Office is not persuaded by these arguments, however, because the mere fact that a prior art reference includes elements in addition to the specific 
	The Office has also noted Applicant’s argument on page 13 that the claimed invention differs from the device of Rind because Rind does not include a thumb hole as provided in the claimed invention. The Office is not persuaded by this argument, however, because the claims do not include any limitations which define a thumb hole or any other structure which immobilizes the thumb. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Office has also noted Applicant’s arguments on pages 13-14 that the claimed invention differs from the prior art because neither Rind not Boyden provides structure which can “polymerize or harden instantaneously/spontaneously/momentarily to serve any emergency situation”. The Office is not persuaded by these arguments, however, because the features upon which applicant relies are not recited in the rejected claim(s) (i.e. there are no limitations which require immediate hardening).  Although the claims are interpreted in light of 
	The Office has also noted Applicant’s argument on page 14 that the claimed invention differs from the prior art because it requires only 10-20 minutes of hardening using visible/natural light whereas the prior art requires use of UV light or external heat. The Office is not persuaded by this argument, however, because claim 7 of the current application recites “application of external UV light or natural light…or thermal curing…” which is not unlike the prior art of record which utilizes UV light for curing (see claim rejections above).
	The Office has also noted Applicant’s arguments on page 14 that the claimed invention differs from the prior art because it uses “only hardenable fluid”. The Office is not persuaded by these arguments, however, because the present claims include “comprising” language which, as recited in MPEP  § 2111.03, “is synonymous with “including,” “containing,” or “characterized by,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”. (See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)). Therefore, inclusion of non-hardening fluids is not sufficient to differentiate the claimed invention from the prior art. Furthermore, there are not limitations in the claims which require that the device includes “only” hardenable fluid. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Office has also noted Applicant’s arguments on page 14 relating to use of the term “inlet” in the claims, however, Applicant’s amendments to remove this limitation have obviated 
	The Office has also noted Applicant’s arguments on page 14 regarding the claimed locking means but as discussed above, these arguments are rendered moot. 
	The Office has also noted Applicant’s comments on page 15 regarding alleged issues with the use of plastic material in casts such as the device of Rind but the Office is not persuaded by these comments, however, because the Rind reference has been cited merely for teaching that a cast can have a flat, unfolded geometry and that infusion material can be injected into the tubes formed in a cast material. Thus, the plastic material used to form the cast device of Rind has not been relied upon by the Office in rejecting the claims.
	 The Office has also noted Applicant’s arguments on page 16 related to claim 4 that it is not possible to wear the device of Boyden as a glove. The Office respectfully disagrees because Boyden explicitly discloses forming the cast material into a sleeve or glove (col 3 lines 66-67).
	The Office has also noted Applicant’s arguments on page 16 related to claim 5 but these arguments are rendered moot in light of Applicant’s cancellation of claim 5 in the amendments filed 4/27/21.
	The Office has also noted Applicant’s arguments on pages 16-17 related to the new limitation added to claims 6-7 but these arguments are not persuasive at least for the reasons provided in the claim rejections above where these new limitations have been addressed.
	The Office has also noted Applicant’s arguments on pages 17-18 regarding claim 8 wherein Applicant argues that the claimed invention differs from the prior art because the devices of Boyden and Rind are stretched before application or solidification but the claimed stretchable and form-fitting such that when applied to a body member the article will conform generally to the contours of the body (col 3 lines 64-68; col 4 lines 4-11, 27-46). Since solidification occurs while the article is on the body, it is expected that it will also be in a flexed configuration during solidification in order to conform to the contours of the patient’s body. Thus, the device of Boyden is interpreted as having flexibility during solidification.
	The Office has also noted Applicant’s arguments on page 18 regarding the new limitation drawn to the locking member but these arguments are rendered moot in view of the new grounds of rejection in view of Joseph which were necessitated by Applicant’s amendments to the claims.
	The Office has also noted Applicant’s arguments on page 18 that Boyden and Rind allegedly fail to disclose or suggest various aspects of the claimed cast device, but for at least the same reasons as provided above, the Office is not persuaded by these arguments.
	Applicant’s comments/arguments on pages 18-23 have been noted but the Karason, Fryer, Hamilton, Zhou and Watson references have not been relied upon in rejecting the claims and, therefore, the arguments related to these references are not persuasive to overcome the rejections of record.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karason et al (US 7037283) discloses a casting product comprising a silicone/rubber casing 12 that is filled with a hardenable fluid; Fryer (US 3631854) teaches a cast configured as a sleeve where a liquid curable material is introduced into a space between inner and outer walls of the sleeve and cured to provide rigidity to the sleeve; Hamilton (US 3110307) teaches a splint having a body formed of flexible material such as plastic or rubberlike material having a multiplicity of longitudinal passages extending therethrough wherein a self-hardening material is forced into the passages to fill the same and while the material is somewhat fluent, the splint is wrapped or otherwise conformed about the limb of the patient and held in that condition until the material filling the passageways has set to a sufficiently hard condition, at which time the splint is complete and the limb effectively immobilized; Zhou (US 2012/0059214) teaches a net structure formed by hollow tubes made of silicone (example 1, 12, 23, 34, and 77-78) or rubber (examples 2-4, 6-7, 11, 13-14, 17-18, 24-26, 28-29, 33, 35-36, and 39-40) that can be filled with liquids that produce corresponding reactive pressure; Watson (US 6673029) teaches an orthopedic casting material formed as a mesh array and including cast closure clips 46 for securing the edges of the cast material to one another to form a closed cast about a limb or body area.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CAITLIN A CARREIRO/Examiner, Art Unit 3786